DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the Amendment dated 17 September 2020.
	Claims 1-5, 7-9 and 11-14 have been amended. No new claim has been added. Claims 1-14 remain pending and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuno (US 20150002890 A1).
	As per claim 1, Okuno teaches a display information generation device comprising a processor configured to acquire a plurality of features that each device of a plurality of devices has (figs. 8A-9D, 12, 14 and 18(A-B): e.g. menu MN1 lists the functions that can be executed such as copy, scan and print when two image processing apparatuses are selected, para [0069]); and

As per claim 6, Okuno teaches the display information generation device according to claim 1. Okuno further teaches that the specific feature is a feature related to a state, performance, or a specification that each device of the plurality of devices has (figs. 17(A-D); para [0106, 0108]: e.g. Dn (‘busy’) state and Dm (unavailable action is required) state).
	As per claim 13, Okuno teaches a non-transitory computer readable medium storing a program causing a computer to realize: a function of acquiring a plurality of features that each device of a plurality of devices has (figs. 8A-9D, 12, 14 and 18(A-B): e.g. menu MN1 lists the functions that can be executed such as copy, scan and print when two image processing apparatuses are selected, para [0069]); and
	a function of generating display information for displaying a specific feature not common to all of the plurality of devices, among the plurality of features that each device has, in association with each device of the plurality of devices (figs. 17(A-D); para [0106, 0108-109]: e.g. terminals 400A, 400B may display the unavailable image Dn to convey to users a reason for the unavailability of a function such as “printer is out of a color” or that a print function of a scanner is unavailable; or, at a glance, user can see what functions are available in fig. 8A and can infer what functions are not available such as ‘scan’, ‘print’ and ‘copy’, para [0053]; alternatively, if printer A runs out of toner, “printing” is no longer a common feature among printer A and printer B, and the user is informed of that via display (figs. 17A-D)).
	As per claim 14, Okuno teaches a display information generation device comprising: specifying means for specifying a plurality of features that each device of a plurality of devices has (figs. 8A-9D, 12, 14 
	generation means for generating display information for displaying a specific feature not common to all of the plurality of devices, among the plurality of features that each device has, in association with each device of the plurality of devices (figs. 17(A-D); para [0106, 0108-109]: e.g. terminals 400A, 400B may display the unavailable image Dn to convey to users a reason for the unavailability of a function such as “printer is out of a color” or that a print function of a scanner is unavailable; or, at a glance, user can see what functions are available in fig. 8A and can infer what functions are not available such as ‘scan’, ‘print’ and ‘copy’, para [0053]; alternatively, if printer A runs out of toner, “printing” is no longer a common feature among printer A and printer B, and the user is informed of that via display (figs. 17A-D)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuno (US 20150002890 A1) and Takematsu et al. (“Takematsu”, US 20140040259 A1).
As per claim 2, Okuno teaches the display information generation device according to claim 1. Okuno does not disclose displaying a feature satisfying a condition predetermined as a condition indicating a favorable feature, as a specific feature. However, Takematsu in the analogous art of displaying functions 
	As per claim 3, the modified Okuno teaches the display information generation device of claim 2. The modified Okuno further teaches that the processor generates the display information for displaying the feature satisfying the predetermined condition, in a mode predetermined as a mode for expressing the favorable feature (Takematsu: para [0092]: in the case where the rating value indicated by the Rating item exceeds a given threshold value/condition, that function may become the subject of a recommendation by the recommended function determination unit 25).
As per claim 4, Okuno teaches the display information generation device according to claim 1. Okuno does not disclose displaying a feature satisfying a condition predetermined as a condition indicating an unfavorable feature, as a specific feature. However, Takematsu in the analogous art of displaying functions teaches: displaying a feature satisfying a condition predetermined as a condition indicating an unfavorable feature, as a specific feature (figs. 2 and 9; para [0154]: the function list 411 may also be sorted in order of the highest ratings with lower/unfavorable ratings displayed at the bottom). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takematsu with the teachings of Okuno. One having ordinary skill in the art would have been motivated to combine such a feature so that a user is able to easily recognize which functions are suitable from among the functions that are realizable with the devices that the user owns (para [0004]).
	As per claim 5, the modified Okuno teaches the display information generation device according to claim 4. The modified Okuno further teaches the processor generates the display information for displaying 
As per claim 7, Okuno teaches the display information generation device according to claim 6. Okuno does not disclose a numerical value that represents a state, a performance, or a specification and satisfies a condition predetermined as a condition indicating a large value, as the feature related to the state, the performance or the specification. However, Takematsu in the analogous art of displaying functions teaches: a numerical value that represents a state, a performance, or a specification and satisfies a condition predetermined as a condition indicating a large value, as the feature related to the state, the performance or the specification (figs. 2 and 9; para [0092, 0096, 0208, 0247]: indicating a count of the number of times that function has been executed wherein when the rating value for a function exceeds a given threshold value, or when the execution count for a function exceeds a given threshold value, that function may be assumed to be a popular rating). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takematsu with the teachings of Okuno. One having ordinary skill in the art would have been motivated to combine such a feature so that a user is able to easily recognize which functions are suitable from among the functions that are realizable with the devices that the user owns (para [0004]).
As per claim 8, Okuno teaches the display information generation device according to claim 6. Okuno does not disclose displaying a numerical value that represents a state, a performance, or a specification and satisfies a condition predetermined as a condition indicating a small value, as the feature related to the state, the performance, or the specification. However, Takematsu in the analogous art of displaying functions teaches: displaying a numerical value that represents a state, a performance, or a specification and satisfies a condition predetermined as a condition indicating a small value, as the feature related to the state, the performance, or the specification (figs. 2 and 9; para [0092, 0096, 0208, 0247]: indicating a count of the number of times that function has been executed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takematsu with the teachings of Okuno. One having ordinary skill in the art would have been 
As per claim 10, Okuno teaches the display information generation device according to claim 1. Okuno does not disclose a feature related to a function that each device of a plurality of devices has. However, Takematsu in the analogous art of displaying functions teaches: a feature related to a function that each device of a plurality of devices has (fig. 2; para [0062-0065, 0072]: function information 231 includes, for example, a Function ID, a Function name, Linked Device IDs, a Procedure ID, a Rating, Comments, and Conditions for recommendation and, moreover, function information 231 may also be generated on the basis of user-provided information for a new link function discovered by a user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takematsu with the teachings of Okuno. One having ordinary skill in the art would have been motivated to combine such a feature in order to realize a function and aid user (para [0064-0065]).
	As per claim 11, the modified Okuno teaches the display information generation device of claim 10. The modified Okuno further teaches displaying a fact having the function or a type of the function, as the feature related to the function (Okuno: figs. 9-12; para [0085, 0088, 0129]: e.g. type of link; Takematsu: fig. 2; para [0062-0065, 0072]).
	As per claim 12, the modified Okuno teaches the display information generation device of claim 10. The modified Okuno further teaches displaying a feature related to a first function in a specific item, in association with a first device among the plurality of devices, and a feature related to a second function different from the first function in the specific item, in association with a second device different from the first device among the plurality of devices, as the feature related to the function (Takematsu: fig. 2; para [0062-0065, 0072]: function information 231 is generated for each function realized by the linkage of multiple devices, such as "Throw" (a function that transfers photos from a mobile device to a TV) and "Mobile Transfer" (a function that transfers videos from a recorder to a 
mobile device)).
(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuno (US 20150002890 A1) and Fujii et al. (“Fujii”, US 20090174893 A1).
As per claim 9, Okuno teaches the display information generation device according to claim 6. Okuno does not disclose in a case where a specific device is selected among a plurality of devices, a processor generates, in association with another device other than the specific device, display information for displaying a difference between a numerical value representing a state, a performance, or a specification that the other device has and the numerical value representing the state, the performance, or the specification that the specific device has, as the feature related to the state, the performance, or the specification. However, Fujii in the analogous art of print functions teaches: in a case where a specific device is selected among a plurality of devices, a processor generates, in association with another device other than the specific device, display information for displaying a difference between a numerical value representing a state, a performance, or a specification that the other device has and the numerical value representing the state, the performance, or the specification that the specific device has, as the feature related to the state, the performance, or the specification (figs. 1, 5 and 6: para [0053, 0069-0071]: the difference between the print log acquired time and the tag reader read time are acquired for device 12345 and 12346). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujii with the teachings of Okuno. One having ordinary skill in the art would have been motivated to combine such information in order to a user has only to compare the actual content of a file and the content of the print using the candidates of print logs to manage printing functions (para [0071]).

Response to Arguments
	Applicant's argument(s) filed 09/17/2020 has/have been considered as a whole but are not persuasive.
	Applicant argued: 
	Okuno does not teach generate display information for displaying a specific feature not common to all of the plurality of devices, among the plurality of features that each device has, in association with each device of the plurality of devices.
The Office disagrees for the following reasons:
Okuno’s “unavailable” embodiments meet the claimed “not common” feature as the reference discloses for example a first and a second printer, if one printer runs out of toner, “printing” is no longer a common feature among both printers and the user is informed of that via display (Figs. 17A-D).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Inquires
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

	
/Le Nguyen/				
Patent Examiner
December 21, 2020


/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174